Exhibit 10.2

XERIUM TECHNOLOGIES, INC.

MANAGEMENT INCENTIVE COMPENSATION PROGRAM

This Xerium Technologies, Inc. Management Incentive Compensation (“MIC”) Program
contains rules supplemental to those set forth in the Xerium Technologies, Inc.
2010 Equity Incentive Plan (the “EIP”). The MIC provides for the grant of the
incentive award opportunities (each, an “Award”) under and subject to the terms
of the EIP, which is incorporated herein by reference. In the event of any
inconsistency between the MIC and applicable provisions of the EIP, the EIP
shall control. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the EIP.

1. Administration; Eligibility; Features of Awards. The MIC shall be
administered by the Committee as described in the EIP. The Committee may in its
discretion consult with outside advisors or internal Company resources for
purposes of making any determinations in connection with its administration of
the MIC. Eligibility to participate in the MIC shall be limited to individuals
who are selected in accordance with the terms of the EIP to participate in the
MIC from among those individuals who are eligible to participate in the EIP
(each, a “Participant”). Participation in any Award shall not entitle a
Participant to share in any future Awards or in any other future awards of the
Company or its subsidiaries. Each Award shall entitle the holder, subject to
satisfaction of the performance conditions under the Award (and, to the extent
the Award is intended to qualify for the performance-based compensation
exception under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), to the further limitations of the EIP with respect thereto), to a
benefit determined under Section 2 below and Exhibit A (the “Performance-Based
Benefit Amount”) that shall be payable in cash or shares of the Company’s Common
Stock (“Shares”) in accordance with Exhibit A, subject to tax withholding as
described in Section 4 below. The number of Shares deliverable in respect of all
or part of an Award shall be determined as described in Section 3 below.

2. Determination of Performance-Based Benefit Amount. The determination of each
Participant’s Performance-Based Benefit Amount under an Award for the
performance year shall be made in accordance with the provisions of Exhibit A
applicable to such Participant for such performance year.

3. Determination of Number of Shares Payable. The number of Shares payable under
any Award shall be the quotient determined by dividing (x) by (y), where (x) is
that portion of the Total Benefit Amount, if any, payable in Shares and (y) is
the average of the per-share closing prices of the Common Stock (adjusted as
appropriate to reflect any stock splits, stock dividends or similar events) for
the last twenty (20) trading days of the performance year, rounded down to the
nearest whole number.

4. Latest Payment Date; Tax Withholding. All payments, if any, under an Award
shall be made not later than by March 31 of the calendar year following the
performance year. The minimum tax withholding amount with respect to any
payments being made in cash shall be withheld from such payments. The minimum
tax withholding amount with respect to any payments being made in Shares shall
be satisfied by means of share withholding.



--------------------------------------------------------------------------------

5. Intent to be Exempt from Section 162(m). Awards for the 2011 performance year
are intended to qualify for the performance-based compensation exception under
Section 162(m) of the Code. In the case of any Award for a subsequent
performance year that is intended to so qualify, (i) the Exhibit A performance
goals with respect to such Award shall be established by the Committee not later
than ninety (90) days after the commencement of the performance year (or by such
earlier date as is required by Section 1.162-27(e)(2)(i) of the Treasury
Regulations), (ii) the Exhibit A performance goals, as so established, shall be
consistent with the eligible performance measures, if any, approved by the
shareholders of the Company for use in respect of performance awards under the
EIP and shall be objectively determinable in compliance with
Section 1.162-27(e)(2) of the Treasury Regulations, and (iii) no portion of the
Award shall be paid unless and until the Committee has certified (as required by
Section 1.162-27(e)(5) of the Treasury Regulations) that the performance goals
have been achieved (or, if the performance goals are expressed in terms that
admit of varying payout levels for different levels of performance, have been
achieved at a level sufficient to support the payment).

6. Nature of Awards. Awards hereunder are intended to qualify as Stock Unit
Awards under the EIP, with any cash portion payable pursuant to Section 9(d) of
the EIP. The MIC is unfunded and any cash payments by the Company hereunder
shall be made from the general assets of the Company.

7. Termination of Employment. No Award shall be payable to or in respect of a
Participant, except as the Committee shall otherwise expressly determine, unless
the Participant is employed by the Company or a subsidiary on December 31 of the
performance year.

8. Availability of Common Stock. If, when Awards become payable in respect of
any performance year, the number of shares of Common Stock needed to grant any
Shares under the Awards exceeds the number of shares then available under the
EIP, the Shares shall be delivered when the shareholders approve an increase in
the number of shares available under the EIP. If the shareholders do not approve
such an increase so that all or part of the Shares are not delivered, the
Company will pay out the value of any Shares that were not delivered in cash and
determine their value by reversing the calculation under Section 3 above used to
determine the number of such Shares.

9. Treatment of Awards Upon a Change of Control. If (a) the Company merges into
or combines with any other entity and, immediately following such merger or
combination, any Person or group of Persons acting in concert holds 50% or more
of the voting power of the entity surviving such merger or combination (other
than any Person or group of Persons which held 50% or more of the Company’s
voting power immediately prior to such merger or combination or any Affiliated
Person of any such Person or member of such group) (each of (a), (b) or (c) a
“Change of Control”); (b) any Person or group of Persons acting in concert
acquires 50% or more of the Company’s voting power; or (c) the Company sells all
or substantially all of its assets or business for cash or for securities of
another Person or group of Persons (other than to any Person or group of Persons
which held 50% or more of the Company’s total voting power immediately prior to
such sale or to any Affiliated Person of any such Person or any member of such
group), then, unless the Committee provides for the continuation or assumption
of Awards or for the grant of new awards in substitution therefor (which
substitute awards, if any, may be payable in cash or other property or a
combination thereof) by the surviving entity or acquiror, in each case on such
terms and subject to such conditions as the Committee may determine, with
respect to each Award not so assumed or continued:

(a) In the event such transaction occurs on or after the close of the
performance year with respect to the Award, the Committee shall determine,
acting in its sole and reasonable discretion, prior to the occurrence of the
transaction, the extent to which the applicable performance metrics specified in
Exhibit A have been satisfied. If financial statements or other relevant data
are not available prior to the time of such determination, the Committee shall
make such determination based upon the financial information and data then
available to the Company.

 

2



--------------------------------------------------------------------------------

(b) In the event such transaction occurs prior to the close of the performance
year with respect to the Award, the applicable performance metrics specified in
Exhibit A shall be determined as follows: (i) the performance year shall be
deemed to end on the effective date of such transaction; and (ii) the extent to
which the applicable performance metrics specified in Exhibit A for the
shortened performance year described in clause (i) above have been achieved
shall be determined by the Committee based upon the financial information
available to the Company (it being understood that the Committee may, to the
extent it deems necessary, extrapolate performance through the effective date of
the transaction based upon available data); (iii) the performance determined
pursuant to clause (ii) shall then be adjusted by multiplying it by fraction,
the numerator of which is the number of days in the shortened performance year
and the denominator of which is 365, and the performance as so adjusted shall be
the basis for determining the Performance-Based Benefit Amount with respect to
the Award, subject to proration in accordance with Section 9(c) below.

(c) If subsection (b) above applies, the Performance-Based Benefit Amount
initially determined under subsection (b) with respect to an Award shall be
prorated by multiplying such initially determined amount by a fraction, the
numerator of which is the number of days in the shortened performance year and
the denominator of which is 365.

For purposes of this Section 9, “Person” means any individual, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, or other entity or group, and “Affiliated Person”
means, with respect to any Person, any other Person that directly or indirectly
controls or is controlled by or is under common control with such Person.

10. Clawback. If a participant receives an Award payout under the MIC based on
financial statements that are subsequently required to be restated in a way that
would decrease the amount of the Award to which the Participant was entitled,
the Participant will refund to the Company the difference between what the
Participant received and what the Participant should have received; provided
that no refund will be required for Awards paid more than three years prior to
the date on which the Company is required to prepare the applicable restatement.
The value of any difference to be refunded will be determined in a manner
consistent with regulations the Securities and Exchange Commission may adopt
pursuant to Section 945 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

3



--------------------------------------------------------------------------------

11. Amendment. The Committee may amend the MIC at any time and from time to
time, and may terminate the MIC, in each case subject only to such limitations,
if any, as the EIP may impose.

12. 409A. This MIC and the Awards granted thereunder shall be construed and
administered consistent with the intent that they at all times be in compliance
with or exempt from the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

XERIUM TECHNOLOGIES, INC.

MANAGEMENT INCENTIVE COMPENSATION PROGRAM

Exhibit A (Applicable to 2011 Performance Year)

There is one type of Award under the MIC for the 2011 performance year. Except
as otherwise expressly provided herein, all accounting terms not otherwise
defined herein shall have the meanings assigned to them in conformity with U.S.
generally accepted accounting principles (“GAAP”).

Awards

 

i. Metrics

Two measures of performance will be used in determining the Performance-Based
Benefit Amount, if any, under an Award: (i) Xerium 2011 Bank Adjusted EBITDA
(weighted at 80%) and (ii) Xerium 2011 Net Sales (weighted at 20%)
(collectively, the “Metrics”).

 

  (1) Bank Adjusted EBITDA Metric

The “Bank Adjusted EBITDA Metric” means “Adjusted EBITDA,” as such term is
defined in the first sentence of the definition of such term in the Second
Amended and Restated Credit and Guaranty Agreement (the “Credit Agreement”),
dated as of May 25, 2010, entered into by and among the Company, certain
subsidiaries of the Company, Citigroup Global Markets Inc., and other agents and
banks party thereto, as in effect for Xerium Technologies, Inc. for the year
ended December 31, 2011. The Committee shall determine the Bank Adjusted EBITDA
Metric relative to the target for such metric set forth below.

 

  (2) Net Sales Metric

The “Net Sales Metric” means “Net Sales,” as defined under GAAP and as reported
in the Consolidated Statement of Operations as set forth in the Company’s Form
10-K. The Committee shall determine the Net Sales Metric relative to the target
for such metric set forth below.

 

5



--------------------------------------------------------------------------------

ii. Currency Adjustments

Both Metrics will be adjusted at the end of the year to reflect currency
fluctuations relative to the US$ in all markets. Any adjustments made will be
based on the following budgeted rates:

 

Foreign Exchange Rates

      

ARS

   $ 0.254   

AUD

   $ 0.906   

BRL

   $ 0.568   

CAD

   $ 0.972   

CHF

   $ 0.960   

CNY

   $ 0.148   

EUR

   $ 1.307   

GBP

   $ 1.571   

JPY

   $ 0.012   

MXN

   $ 0.079   

SEK

   $ 0.165   

VND

   $ 0.000052   

 

iii. Targets

The targets for the Metrics for 2011 are (1) “Target Bank Adjusted EBITDA
Metric” at $126.3 million and (2) “Target Net Sales Metric” at $576.6 million
respectively; provided, however, that the amounts may be adjusted by the
Committee after the initial determination of the amounts to reflect any material
change of circumstance, including without limitation, the acquisition or
disposition of any business by the Company or any of its subsidiaries.

 

iv. Determination of Performance-Based Benefit Amount

The Performance-Based Benefit Amount payable with respect to an Award shall be
the sum of the amounts determined pursuant to Section iv(1) and iv(2) below.

 

  (1) Bank Adjusted EBITDA Metric

“X” below refers to the portion of the target award for a Participant that is
based on the Bank Adjusted EBITDA Metric.

“Y” refers to the Target Bank Adjusted EBITDA Metric set forth above.

The portion of the Performance-Based Benefit Amount payable with respect to the
Bank Adjusted EBITDA Metric shall be determined as follows:

Bank Adjusted EBITDA Metric below .95Y: no payment

Bank Adjusted EBITDA Metric at .95Y: bonus = .35X

Bank Adjusted EBITDA Metric at Y: bonus = X

Bank Adjusted EBITDA Metric at 1.20Y or above: bonus = 2X

 

6



--------------------------------------------------------------------------------

The amount payable between the levels of Bank Adjusted EBITDA Metric identified
above shall be determined on the basis of straight line interpolation between
points.

 

  (2) Net Sales Metric

“X” below refers to the portion of the target award for a Participant that is
based on the Net Sales Metric.

“Y” refers to the Target Net Sales EBITDA Metric set forth above.

The portion of the Performance-Based Benefit Amount payable with respect to the
Net Sales Metric shall be determined as follows:

Net Sales Metric below .95Y: no payment

Net Sales Metric at .95Y: bonus = .35X

Net Sales Metric at Y: bonus = X

Net Sales Metric at 1.10Y or above: bonus = 2X

The amount payable between the levels of Net Sales Metric identified above shall
be determined on the basis of straight line interpolation between points.

 

v. Payout

The Performance-Based Benefit Amount with respect to an Award shall be payable
to a Participant in the following manner:

50% Cash

50% Shares

 

7